Citation Nr: 1433489	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-22 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for an acquired psychiatric disorder, to include depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from May 1969 to January 1972 and from March 1981 to March 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2009 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Both decisions denied the Veteran's petition to reopen his claim of service connection for PTSD, on the basis that the evidence submitted was neither new nor material.  In addition, the October 2009 rating decision denied the Veteran's petition to reopen his claim of service connection for an acquired psychiatric disorder, including depression.  

While the claim was initially filed at the RO in Roanoke, Virginia, the record reflects that during the course of the appeal, the Veteran moved to North Carolina.  Therefore, the Veteran's claims file was sent to the RO in Winston-Salem, North Carolina, and the Veteran's claim was subsequently certified for appeal at the Winston-Salem RO.  

During the current appeal, and specifically in March 2013, the Veteran also testified before the undersigned at a videoconference hearing at the Winston-Salem RO.  A transcript of the testimony has been associated with the Veteran's Virtual VA claims folder.  

Although the RO framed one of the issues on appeal as entitlement to service connection for depression, a review of the record indicates that the Veteran was also diagnosed with having an anxiety disorder.  During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the varying diagnoses recounted above, the Board has combined and recharacterized the issue as stated on the title page of this decision.  This will provide the most favorable review of the Veteran's claim for psychiatric disorders other than PTSD, and is keeping with the Court's holding in Clemons.

To establish jurisdiction over the claims, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, the Board finds that new and material evidence has been submitted sufficient to reopen the claims of entitlement to service connection for PTSD and an acquired psychiatric disorder, including depression.  Thus, the Board is granting this aspect of the Veteran's appeal.  

The underlying de novo claims for service connection for PTSD, and an acquired psychiatric disorder, to include depression, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a July 1988 rating decision, the RO denied the Veteran's claim of service connection for acquired psychiatric disorder on the basis that the evidence did not reflect a diagnosis of a psychiatric disorder in service.  

2.  The evidence received since the July 1988 rating decision, by itself or in conjunction with previously considered evidence, raises a reasonable possibility of substantiating this claim.  

3.  By a March 2002 rating decision, the RO denied the Veteran's claim of service connection for PTSD on the basis that the evidence did not demonstrate a confirmed diagnosis of PTSD that was causally or etiologically related to the Veteran's military service, and the evidence failed to confirm or corroborate the Veteran's reported in-service stressors.  

4.  The evidence received since the March 2002 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD, and raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The July 1988 rating decision that denied service connection for a psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2013).  

2.  The evidence received subsequent to the July 1988 rating decision is new and material, and the claim for service connection for a psychiatric disorder, to include depression, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

3.  The March 2002 rating decision which denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2013).  

4.  The evidence received subsequent to the March 2002 rating decision is new and material, and the previously denied claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  The Board concludes that these duties do not preclude the Board from adjudicating this portion of the Veteran's claims.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claims.  See Bernard v. Brown, 4 Vet. App. 384  (1993).  Accordingly, discussion of VA's compliance with the notice and assistance requirements would serve no useful purpose.  

II.  Claims to Reopen

In the current appeal, the Veteran contends that he developed a number of psychiatric disorders, to include PTSD and depression, after encountering several traumatic events while serving in Vietnam during his period of military service.  In this regard, the Board observes that the Veteran's claim of service connection for an acquired psychiatric disorder, to include depression, was last considered and denied in the July 1988 rating decision.  Service connection for PTSD was initially considered and denied in the February 2000 rating decision, and this denial was confirmed and continued in the March 2002 rating decision.  The Veteran was notified of both these decisions and of his appellate rights; however, he did not submit a notice of disagreement with regard to either decision.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).  

A.  Acquired Psychiatric Disorder, including Depression

The evidence associated with the claims file at the time of the July 1988 rating decision included, but was not limited to, the Veteran's service treatment records and his service personnel records.  In the July 1988 rating decision, the RO denied service connection for the claimed psychiatric disorder (nervous condition) because the service treatment records were absent a diagnosis of an acquired nervous condition.  It was noted that the Veteran was seen on one occasion for situational stress, which was later shown to have resolved.  The RO determined that this particular disability for which the Veteran was seeking service connection was not considered a disability within the meaning of the law for which compensation may be paid.  

The evidence associated with the claims file subsequent to the July 1988 rating decision includes, but is not limited to, VA treatment records dated from September 1999 to April 2011; the September 2011 VA examination report; the March 2013 hearing transcript; and the Veteran's own lay assertions.  

Review of the above-referenced VA treatment records reflect that the Veteran was diagnosed as having an anxiety disorder during the September 1999, June 2001, and January 2009 VA treatment visits.  The records also reflect ongoing diagnoses of a depressive disorder not otherwise specified (NOS).  See VA treatment records dated in December 2001, September 2008 and December 2008.  

As previously discussed above, the July 1988 rating decision denied the claim of service connection for a nervous condition because the service treatment records were absent a diagnosis for an acquired psychiatric disorder.  In light of the fact that the post-service treatment records reflect periodic diagnoses of anxiety and depressive disorder, and the Veteran's earlier reports of a nervous condition may have been manifestations of the subsequently diagnosed psychiatric disorders, the Board finds that the evidence associated with the claims file subsequent to the July 1988 decision is relevant in establishing that the Veteran currently has been diagnosed with an acquired psychiatric disorder, to include anxiety and depression - conditions that are considered disabilities within the meaning of the law for which compensation can be paid.  In determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the Board finds that new and material evidence has been presented to reopen the previously denied claim for service connection for an acquired psychiatric disorder, to include depression.  This aspect of his appeal is, therefore, granted.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying de novo claim for service connection for this disorder can be addressed.  

B.  PTSD

The evidence associated with the claims file at the time of the March 2002 rating decision includes, but is not limited to, the Veteran's service treatment records and service personnel records; VA treatment records dated from September 1999 to December 2001; and the Veteran's lay assertions regarding his in-service experiences.  In the March 2002 rating decision, the RO denied the claim for PTSD on the basis that the evidence of record was absent a confirmed diagnosis of PTSD, and further failed to corroborate the Veteran's reported in-service stressors.  

The above-referenced VA treatment records demonstrate that the Veteran presented at the Salem VA medical center (VAMC) on an intermittent basis with complaints of ongoing psychiatric symptoms, to include nightmares and flashbacks of his in-service experiences, symptoms of hyperactivity, and difficulty engaging in social interactions.  After conducting a mental evaluation of the Veteran, the December 1999 VA treatment provider diagnosed him with exhibiting PTSD traits.  VA treatment reports dated in May 2000, August 2000 and April 2001 also reflect an assessment of PTSD traits, but are absent a clear and definite diagnosis of PTSD.  

The evidence associated with the claims file subsequent to the March 2002 rating decision includes, but is not limited to, VA treatment records dated from September 2008 to April 2011; the August 2010 PTSD Stressor Decision; the September 2011 VA examination report; the March 2013 hearing transcript; and the Veteran's own lay assertions.  

Review of the more recent VA treatment records reflect that the Veteran presented at the Center for Traumatic Stress Intake located at the Salem VAMC in September 2008, at which time he claimed to be seeking treatment for depression, nightmares, and recurrent distressing thoughts related to his service in Vietnam, and described several of the traumatic experiences he encountered while serving in the military.  Upon evaluating the Veteran's mental health status, the VA treatment provider took into account the Veteran's PTSD symptoms, noting that the Veteran did experience an event that involved actual or threat of death or serious injury to self or others, and that he had recurrent intrusive recollections and distressing dreams of this event.  The VA treatment provider also noted that the Veteran attempted to avoid thoughts, feelings, conversations, activities, places or people that aroused recollections of the trauma, and that he experienced increased arousal, manifested by difficulty falling or staying asleep, difficulty concentrating, hypervigilance and an exaggerated startle response, as a result of these in-service events.  Based on his discussion with, as well as his evaluation of the Veteran, the VA treatment provider diagnosed the Veteran as having chronic PTSD.  This diagnosis was confirmed and cosigned by the consulting VA clinical psychologist, T.A., Ph.D.  

Additional VA treatment records dated in December 2008 and June 2009 also reflect diagnoses of chronic PTSD.  

Because the RO in March 2002 denied the claim, in part, because the Veteran did not have a confirmed diagnosis of PTSD, this new evidence relates to an unestablished fact necessary to substantiate the claim.  Indeed, the newer treatment records reflect a definitive diagnosis of PTSD rather than provisional PTSD or PTSD traits.  The Court has indicated that a corroborative medical opinion can constitute new and material evidence when it "added some weight to and tended to confirm the validity of the former medical opinions considered . . . as part of a final disallowance" and there is a "reasonable possibility that the opinion could change the outcome of the appellant's claim on the merits."  Bostain v. West, 11 Vet. App. 124, 128 (1998) (citing Molloy v. Brown, 9 Vet. App. 513, 515-17 (1996) and Paller v. Principi, 3 Vet. App. 535, 538 (1992)).  

As a result, the Board finds that the medical diagnosis provided during the September 2008 evaluation, which is presumed credible, (see Justus v. Principi, 3 Vet. App. 510, 513 (1992)), constitutes new and material evidence.  The evidence relates to an unestablished fact necessary to substantiate the underlying claim and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of service connection for PTSD is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying de novo claim for service connection for this disorder can be addressed.  


ORDER

New and material evidence having been received sufficient to reopen the previously denied claim for service connection for a psychiatric disorder, including depression, this portion of the Veteran's appeal is granted.
New and material evidence having been received sufficient to reopen the previously denied claim for service connection for PTSD, this portion of the Veteran's appeal is granted.

REMAND

A.  PTSD

The Veteran contends that his current psychiatric problems originated in, and are the result of, several traumatic experiences he encountered while serving in the military, and specifically while serving in Vietnam.  According to the Veteran, the very first night he arrived in Vietnam, rocket attacks occurred close to the base camp he was assigned to, and he and his fellow servicemen had to hide in bunkers for protection.  The Veteran also recalled an incident wherein he was travelling on a convoy through a village and witnessed a petite elderly woman get hit and run over by the truck behind him.  The Veteran further recalled witnessing a young Vietnamese village girl with whom he sometimes interacted with get raped by several soldiers.  According to the Veteran, although he did not participate in the rape, he was held by the other men and forced to watch as this occurred.  

During the pendency of the Veteran's appeal, VA regulations relating to stressor verification and service connection for PTSD changed.  Specifically, 38 C.F.R. § 3.304(f)(3) went into effect on July 13, 2010.  Under this amended regulation, if an in-service stressor involves fear of hostile military or terrorist activity, service connection for PTSD may be established if: a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; the claimed stressor is consistent with the places and circumstances of the Veteran's service; and the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304 (2013).  

The Veteran's DD 214 reflects that the Veteran's military occupational specialty (MOS) was that of stock control and account specialist.  His service personnel records reflect that he served in Vietnam from January 1971 to January 1972.  In an August 2010 decision, the RO took note of the Veteran's reported in-service stressors, the relaxed evidentiary standard for establishing in-service stressors in claims for PTSD pursuant to 38 C.F.R. § 3.304(f), as well as the Veteran's service personnel records, and the fact that the Veteran was awarded the Vietnam Campaign Medal with "60" Device, and the Vietnam Service Medal.  Based on their review of the evidence and their understanding of the updated regulatory provision, they conceded the Veteran's in-service stressors.  The Board agrees with this determination.  

The evidence of record is currently conflicting as to whether the Veteran has a current diagnosis of PTSD.  As previously noted above, the Veteran underwent a PTSD evaluation at the Salem VAMC in September 2008.  Based on his discussion with, as well as his evaluation of the Veteran, the VA treatment provider diagnosed the Veteran with having chronic PTSD.  This determination was confirmed by the consulting clinical psychologist, Dr. A.  VA treatment records dated in December 2008 and June 2009 also reflect a provisional diagnosis of PTSD.   

The Veteran was afforded a VA psychiatric examination in September 2011, at which time he provided his medical and military history, and described the circumstances surrounding his in-service experiences and the traumatic stressors he encountered in service.  After interviewing the Veteran and reviewing his medical records, the examiner conducted a mental evaluation of the Veteran and noted that Criterion A and B under the PTSD Diagnostic criteria had been met.  Specifically, the examiner determined that the Veteran witnessed an event that involved actual or threatened death or serious injury with a response that involved intense fear, helplessness or horror, and this traumatic event was persistently re-experienced through recurrent and distressing recollections and dreams of the event.  The examiner did not mark whether Criterion C, E or F were met, but did note that Criterion D was met, as the Veteran had persistent symptoms of increased arousal as reflected by his difficulty falling or staying asleep.  According to the examiner, based on her evaluation of the Veteran, as well as the Veteran's reported psychiatric symptoms, the Veteran did not fulfill the diagnostic criteria for PTSD.  In reaching this conclusion the examiner explained that the Veteran was not avoidant at all when discussing his in-service stressors, and in fact spoke repetitively and at length about the various traumas.  

Unfortunately, the Board does not find this opinion to be adequate.  First and foremost, although the VA examiner appears to have relied on the fact that the Veteran did not exhibit avoidant behavior or exhibit physical distress when discussing his in-service stressors in concluding that the Veteran did not meet the full criteria for PTSD, these are only a few of the criteria listed under Criterion C, E, and F.  In other words, she did not specifically discuss how the Veteran's day-to-day activities and behavior clearly do not fall under the criteria listed under Criterion C, E, and F and clearly demonstrate that he does not meet the criteria for PTSD.  In fact, in noting that he tries to keep his mind busy so to avoid thoughts of Vietnam, the Veteran has in a sense exhibited some level of avoidant behavior.  As such, the Board does not find the examiner's justification as to why the Veteran does not meet the full criteria for PTSD to be clear, adequate or well-reasoned.  

Also, although the VA examiner referenced the September 2008 PTSD evaluation and subsequent diagnosis of PTSD in her review of the medical records, she did not address the significance of these findings, nor did she discuss why this report should be discounted.  In fact, when reviewing these records, the VA examiner described the PTSD intake as "self reporting PTSD and depression, dx with PTSD and depression."  Based on her impression of the report, it appears as though the VA examiner believed the PTSD diagnosis to be purely based on the Veteran's own reported statements, rather than on any of the objective findings derived during the examination.  However, at the September 2008 PTSD intake evaluation, the treatment provider did discuss the Veteran's conceded in-service stressors, and also took into account the Veteran's reported symptomatology when rendering his diagnosis of PTSD.  As such, the September 2008 medical evaluation was based on a complete examination of the Veteran as well as the objective medical findings derived therefrom.  

Thus, the Board finds that another medical examination and opinion which considers all of the evidence of record, and which provides a clear diagnosis (or lack thereof) with sufficient rationale and explanation, and further reconciles any negative opinion with the September 2008 VA PTSD intake evaluation, is necessary.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

B.  Acquired Psychiatric Disorder, including Depression

The Veteran's service treatment records associated with his second period of service reflect that he presented at the military clinic in October 1981 with complaints of personal nervous problems of three months duration.  The treatment provider noted that the Veteran's symptoms may be attributed to job stress.  A February 1982 clinical report indicates that the October 1981 notations of nervous problems were attributed to situational stress which had essentially resolved.  

Review of the post-service VA treatment records reflect ongoing treatment for, and diagnoses of anxiety disorder and depressive disorder not otherwise specified (NOS).  At the September 2011 VA examination, the VA examiner diagnosed the Veteran as having depressive disorder NOS, and concluded that she could not link his depression directly to his service based on the available documentation or treatment records.  She specifically determined that "[a] connection to service cannot be made at this time for the depression given the totality of evidence reviewed.  Unfortunately, the Board finds this opinion to be inadequate as well.  Although the examiner determined that the Veteran's depression was not related to his service based on the totality of the evidence reviewed, she did not provide an explanation as to why these records were insufficient in helping her arrive at a conclusion.  Specifically, she did not cite to, or discuss, what she derived from these records that led her towards a negative conclusion.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  

Moreover, in noting that a connection to service "cannot be made at this time" the examiner gives the impression that additional evidentiary development or further relevant information could help her arrive at a more definitive or even different conclusion.  Furthermore, the examiner did not take into account the service treatment records reflecting the Veteran's reported complaints of nervous problems in service when reaching her assessment.  

In light of the inadequate medical opinion, the Board finds that on remand, another VA examination by an examiner who has reviewed all the medical records in this case and who will render an opinion as to the likelihood that a current psychiatric disorder had its onset during active service, and/or as a result of service, is necessary to decide the claim.  

Also, during the March 2013 hearing, the Veteran testified that he began receiving treatment for his psychiatric problems at the Salem VAMC as early as 1972 after his separation from service.  See March 2013 Hearing Transcript, p. 5.  However, treatment records dated during this time, and pertaining to the Veteran's psychiatric condition, are currently not of record.  As this matter is being remanded for further development, the RO should also attempt to obtain these records, as well as ongoing medical records pertinent to the Veteran's claims.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1. Request records of relevant psychiatric treatment that the Veteran may have received at the Salem VAMC and any other VA treatment facility, from 1972 to 1973, and since April 2011.  Copies of such records which are available should be associated with the claims folder.  

2. After any additional records are associated with the claims file and/or scanned into the Virtual VA claims processing system, provide the Veteran with an appropriate mental health examination to determine the etiology of his PTSD, depression and anxiety disorder.  Because this examination will partially be conducted under the new PTSD regulations, it must be conducted by a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed.  The claims folder, a copy of all pertinent medical records on Virtual VA, and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  A complete explanation for any opinion expressed must be included in the examination report.  If an opinion cannot be provided without resort to speculation, the examiner must provide supporting explanation for that statement.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's statements of record.  

Regarding the claim for a non-PTSD psychiatric disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's depression, anxiety disorder, and any other currently diagnosed psychiatric disability is related to active service.  The examiner should specifically take note of the Veteran's in-service complaints of nervous problems during the October 1981 treatment visit, and discuss whether these symptoms may have been early manifestations of any subsequently diagnosed psychiatric disorder(s).  The examiner must also address any lay statements of ongoing psychiatric symptoms since service discharge.  

Regarding the claim for PTSD, the examiner must express an opinion as to whether the Veteran meets the criteria for PTSD contained in DSM-IV.  If the examiner finds that the Veteran does not meet the criteria, then the VA medical records that provide diagnoses of PTSD, to include the September 2008 PTSD Intake evaluation, must expressly be commented on.  The examiner should also provide a clear and well-reasoned explanation as to why the Veteran does not meet the criteria for PTSD, and discuss how his behavior, symptoms, and day-to-day activities demonstrate that he does not meet the criteria for PTSD.  If the examiner finds that the Veteran meets such criteria, then the September 2011 psychiatric examination must be discussed.  The examiner must provide an opinion as to whether PTSD can be related to the Veteran's conceded in service stressors, to include his recollections of 1) having witnessed the rape of a young girl at the hands of his fellow servicemen; 2) having witnessed the death of an elderly woman who was run over by a truck that was part of a convoy he was travelling with; and 3) being subjected to rocket attacks near his base camp on his first night in Vietnam.  

Additionally, the examiner should provide an opinion as to whether the Veteran's conceded stressor or stressors is/are adequate to support a diagnosis of PTSD based on a fear of hostile military or terrorist activity during service, and whether his symptoms are related to the claimed stressors.  In doing so, the examiner should acknowledge all of the Veteran's lay statements regarding the claimed stressors.  

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to service connection for PTSD, and entitlement to service connection for an acquired psychiatric disorder must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


